Exhibit 10.1

EXECUTION VERSION

SEAGATE HDD CAYMAN

4.125% SENIOR NOTES DUE 2031

PURCHASE AGREEMENT

June 3, 2020



--------------------------------------------------------------------------------

June 3, 2020

Morgan Stanley & Co. LLC

1585 Broadway

New York, New York 10036

BofA Securities, Inc.

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

Seagate HDD Cayman, an exempted company incorporated with limited liability
under the laws of the Cayman Islands (the “Issuer”), proposes to issue and sell
to the several purchasers named in Schedule I hereto (the “Initial Purchasers”)
$500,000,000 principal amount of its 4.125% Senior Notes due 2031 (the “Notes”).
The Notes will be issued pursuant to the provisions of an Indenture, to be dated
on or about June 10, 2020 (the “Indenture”) among the Issuer, the Company (as
defined below) and Wells Fargo Bank, National Association, a national banking
association, as Trustee (in such capacity, the “Trustee”). The Notes will be
unconditionally guaranteed (the “Guarantee,” and together with the Notes, the
“Securities”) as to the payment of principal and interest by Seagate Technology
plc, a public limited company incorporated under the laws of Ireland (the
“Company”).

The Securities will be offered without being registered under the Securities Act
of 1933, as amended (the “Securities Act”), to qualified institutional buyers in
compliance with the exemption from registration provided by Rule 144A under the
Securities Act (“Rule 144A”) and in offshore transactions in reliance on
Regulation S under the Securities Act (“Regulation S”).

The Initial Purchasers of the Securities and their direct and indirect
transferees will be entitled to the benefits of a Registration Rights Agreement
in respect of the Securities, dated the Closing Date (as defined herein),
between the Issuer, the Company and the Initial Purchasers (the “Registration
Rights Agreement”).

In connection with the sale of the Securities, the Issuer has prepared a
preliminary offering memorandum (the “Preliminary Memorandum”) and will prepare
a final offering memorandum (the “Final Memorandum”) including or incorporating
by reference a description of the terms of the Securities, the terms of the
offering and a description of the Issuer and the Company. For purposes of this
Agreement, “Additional Written Offering Communication” means any



--------------------------------------------------------------------------------

written communication (as defined in Rule 405 under the Securities Act) that
constitutes an offer to sell or a solicitation of an offer to buy the Securities
other than the Preliminary Memorandum or the Final Memorandum, and “Time of Sale
Memorandum” means the Preliminary Memorandum together with the Additional
Written Offering Communications, if any, each identified in Schedule II hereto;
and “General Solicitation” means any offer to sell or solicitation of an offer
to buy the Securities by any form of general solicitation or advertising (as
those terms are used in Regulation D under the Securities Act). As used herein,
the terms Preliminary Memorandum, Time of Sale Memorandum and Final Memorandum
shall include the documents, if any, incorporated by reference therein. The
terms “supplement,” “amendment” and “amend” as used herein with respect to the
Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum or any
Additional Written Offering Communication shall include all documents
subsequently filed by the Company with the Securities and Exchange Commission
(the “Commission”) pursuant to the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), that are deemed to be incorporated by reference therein.

1.    Representations and Warranties. Each of the Issuer and the Company,
jointly and severally, represent and warrant to, and agree with, you that:

(a)     the Time of Sale Memorandum does not contain, and (x) at the time of
first sale of the Securities and (y) at the Closing Date (as defined in
Section 4), the Time of Sale Memorandum, as then amended or supplemented by the
Company, if applicable, will not contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, any
Additional Written Offering Communication prepared, used or referred to by the
Company, when considered together with the Time of Sale Memorandum, at the time
of its use did not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, any General
Solicitation that is not an Additional Written Offering Communication, made by
the Issuer or the Company or by the Initial Purchaser with the consent of the
Issuer and the Company, when considered together with the Time of Sale
Memorandum, at the time when made or used did not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and the Preliminary Memorandum as of its date did not
contain and the Final Memorandum, in the form used by the Initial Purchasers to
confirm sales and on the Closing Date (as defined in Section 4), will not
contain any

 

2



--------------------------------------------------------------------------------

untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, however that the representations and
warranties set forth in this paragraph do not apply to statements or omissions
in the Preliminary Memorandum, the Time of Sale Memorandum, the Final
Memorandum, Additional Written Offering Communication or General Solicitation
based upon information relating to any Initial Purchaser furnished to the
Company or the Issuer in writing by such Initial Purchaser through you expressly
for use therein.

(b)    Except for the Additional Written Offering Communications, if any,
identified in Schedule II hereto, and electronic road shows, if any, furnished
to you before first use, neither the Company nor the Issuer have prepared, used
or referred to, and will not, without your prior consent, prepare, use or refer
to, any Additional Written Offering Communication.

(c)    The Company has been duly incorporated, is validly existing as a public
limited company under the laws of Ireland, has the corporate power and authority
to own its property and to conduct its business as described in the Time of Sale
Memorandum and is duly qualified to transact business and, except in
jurisdictions in which “good standing” is not a recognized concept, is in good
standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified would not have a material adverse
effect on the Company and its subsidiaries, taken as a whole (a “Material
Adverse Effect”).

(d)    Each subsidiary of the Company has been duly organized, is validly
existing as a corporation, limited liability company or other similar entity in
good standing, except in jurisdictions in which “good standing” is not a
recognized concept, under the laws of the jurisdiction of its organization, has
the corporate power and authority to own its property and to conduct its
business as described in the Time of Sale Memorandum and is duly qualified to
transact business and is in good standing, except in jurisdictions in which
“good standing” is not a recognized concept, in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect; all of the issued share
capital of each subsidiary of the Company have been duly and validly authorized
and issued, are fully paid and non-assessable and (except for directors’
qualifying shares) are directly or indirectly owned

 

3



--------------------------------------------------------------------------------

by the Company, free and clear of all liens, encumbrances, equities or claims
(each, a “Lien”), except for Liens as described in the Time of Sale Memorandum
and the Final Memorandum.

(e)    This Agreement has been duly authorized, executed and delivered by the
Issuer and the Company.

(f)    The Notes have been duly authorized and, when executed and authenticated
in accordance with the provisions of the Indenture and delivered to and paid for
by the Initial Purchasers in accordance with the terms of this Agreement, will
be valid and binding obligations of the Issuer, enforceable in accordance with
their terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and equitable principles of general
applicability, and will be entitled to the benefits of the Indenture pursuant to
which such Securities are to be issued.

(g)    The Guarantee contained in the Indenture has been, or will be as of the
Closing Date, duly authorized by the Company, and when the Notes are executed
and authenticated in accordance with the provisions of the Indenture, and
delivered to and paid for by the Initial Purchasers in accordance with the terms
of this Agreement, each Guarantee will be the valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and equitable principles of general applicability,
and will be entitled to the benefits of the Indenture.

(h)    The execution and delivery by the Issuer and the Company of, and the
performance by the Issuer and the Company of their obligations under, this
Agreement, the Indenture, the Registration Rights Agreement (collectively, the
“Transaction Documents”) and the Securities will not contravene the memorandum
and articles of association, charter, by-laws or other organizational documents
of the Issuer or the Company or any agreement or other instrument binding upon
the Issuer or the Company or any of its subsidiaries that is material to the
Company and its subsidiaries, taken as a whole, contravene any provision of
applicable law or any judgment, order or decree of any governmental body, agency
or court having jurisdiction over the Company or any subsidiary (except for such
contraventions of applicable law or judgments that would not reasonably be
expected to have a Material Adverse Effect or a material adverse effect on the
power or ability of the Issuer and the Company to perform their respective
obligations under the Transaction Documents or the Securities) or result

 

4



--------------------------------------------------------------------------------

in the imposition or creation of (or the obligation to create or impose) a Lien
under, any agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries or
their respective property is bound; no consent, approval, authorization or order
of, or qualification with, any governmental body or agency is required for the
performance by the Issuer or the Company of their respective obligations under
the Transaction Documents, except such as (i) may be required by the securities
or Blue Sky laws of the various states or other jurisdictions in connection with
the offer and sale of the Securities, or (ii) the failure of which to obtain
would not reasonably be expected to have a material adverse effect on the power
or ability of the Issuer or the Company to perform their respective obligations
under the Transaction Documents and the Securities.

(i)    The Indenture has been duly authorized by the Issuer and the Company, and
when duly executed and delivered by the Issuer and the Company, assuming the due
authorization, execution and delivery thereof by the other parties thereto, will
constitute a valid and binding agreement of the Issuer and the Company,
enforceable against the Issuer and the Company in accordance with its terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and equitable principles of general applicability.

(j)    The Registration Rights Agreement has been duly authorized by the Issuer
and the Company, and when duly executed and delivered by the Issuer and the
Company, assuming the due authorization, execution and delivery thereof by the
other parties thereto, will constitute a valid and binding agreement of the
Issuer and the Company, enforceable against the Issuer and the Company in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and equitable principles of
general applicability and except as rights to indemnification and contribution
may be limited under applicable law.

(k)    There has been no material adverse change, nor to the knowledge of the
Company, any development involving a prospective material adverse change, in the
financial condition or in the earnings, business affairs or management of the
Company and its subsidiaries, taken as a whole, whether or not arising in the
ordinary course of business from that set forth in or contemplated by the Time
of Sale Memorandum.

 

5



--------------------------------------------------------------------------------

(l)    Other than as described in the Time of Sale Memorandum and the Final
Memorandum, there are no legal or governmental actions, suits or proceedings
pending or, to the Company’s knowledge, threatened to which the Company or any
of its subsidiaries is a party or to which any of the properties of the Company
or any of its subsidiaries is subject that would have a Material Adverse Effect
or a material adverse effect on the power or ability of the Issuer or the
Company to perform their respective obligations under the Transaction Documents
or the Securities or to consummate the transactions contemplated by the Time of
Sale Memorandum.

(m)    The financial statements included or incorporated by reference in the
Time of Sale Memorandum present fairly in all material respects the financial
position of the entities purported to be covered as of the dates shown and their
results of operations and cash flows for the periods shown, and such financial
statements have been prepared in conformity with the generally accepted
accounting principles in the United States applied on a consistent basis (except
as otherwise noted therein).

(n)    Neither the Company nor the Issuer is, nor after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
as described in the Final Memorandum will be, required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

(o)    The Company and its subsidiaries are in compliance with any and all
applicable non-U.S., and U.S. federal, state and local laws and regulations
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), have received all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct their respective
businesses and are in compliance with all terms and conditions of any such
permit, license or approval, except where such noncompliance with Environmental
Laws, failure to receive required permits, licenses or other approvals or
failure to comply with the terms and conditions of such permits, licenses or
approvals would not, singly or in the aggregate, have a Material Adverse Effect.

(p)    Except as described in the Time of Sale Memorandum and the Final
Memorandum, there are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, have a Material Adverse Effect.

 

6



--------------------------------------------------------------------------------

(q)    Neither the Company nor any of its subsidiaries or, to the Company’s
knowledge, any director, officer, employee or any agent of the Company or of any
of its subsidiaries, has given money or anything else of value, directly or
indirectly, to a “government official” (including any officer or employee of a
government or government-owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office) to influence official action or secure an improper advantage;
and the Company and its subsidiaries have conducted their businesses in
compliance with applicable anti-corruption laws and have instituted and maintain
and will continue to maintain policies and procedures designed to promote and
achieve compliance with such laws.

(r)    The operations of the Company and its subsidiaries are and have been
conducted in material compliance with all applicable anti-money laundering
statutes of jurisdictions where the Company and its subsidiaries conduct
business, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws that would reasonably be expected to have a
Material Adverse Effect is pending or, to the knowledge of the Company,
threatened.

(s)    Neither the Company nor any of its subsidiaries or, to the Company’s
knowledge, any director, officer, employee or agent of the Company or of any of
its subsidiaries, is, or is owned or controlled by an individual or entity
(“Person”) that is: currently the subject of any sanctions administered or
enforced by the U.S. Department of Treasury’s Office of Foreign Assets Control
(“OFAC”), the United Nations Security Council (“UNSC”), the European Union
(“EU”) or Her Majesty’s Treasury (“HMT”) (collectively, “Sanctions”), nor
located, organized or resident in a country or territory that is the subject of
Sanctions (including, without limitation, the Crimea Region, Cuba, Iran, North
Korea and Syria) and the Company, including its subsidiaries, represents and
warrants that it will not, directly or indirectly, use the proceeds from the
sale of the Securities, or lend, contribute or otherwise make available such
proceeds to any subsidiary or other Person, to fund or facilitate any activities
or business of or with any Person or in any country or territory that, at the
time of such funding or facilitation, is the subject of Sanctions.

 

7



--------------------------------------------------------------------------------

(t)    Subsequent to the respective dates as of which information is given in
each of the Time of Sale Memorandum and the Final Memorandum, neither the
Company nor any of its subsidiaries have incurred any material liability or
obligation, direct or contingent, nor entered into any material transaction not
in the ordinary course of business; neither the Issuer nor the Company has
purchased any of its outstanding share capital, nor declared, paid or otherwise
made any dividend or distribution of any kind on its share capital other than
ordinary and customary dividends; and there has not been any material change in
the share capital, capital stock or long-term debt of the Company and its
subsidiaries, except in the case of each of (i), (ii), and (iii) above, as
described in, or contemplated by, each of the Time of Sale Memorandum and the
Final Memorandum and in the case of purchases of or changes in share capital,
pursuant to the Company’s ongoing share repurchase program described in each of
the Time of Sale Memorandum and the Final Memorandum, respectively.

(u)    The Company and its subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
subsidiaries, in each case free and clear of all Liens, except such as are
described in the Time of Sale Memorandum and the Final Memorandum or such as do
not materially interfere with the use made and proposed to be made of such
property by the Company and its subsidiaries or such as would not reasonably be
expected to have a Material Adverse Effect; and any real property and buildings
held under lease by the Company and its subsidiaries are held by them under
valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its subsidiaries, in each case except
as described in the Time of Sale Memorandum and the Final Memorandum.

(v)    Except as described in the Time of Sale Memorandum and the Final
Memorandum, the Company and its subsidiaries own or possess a valid right to
use, or can acquire on reasonable terms, all material patents, patent rights,
licenses, inventions, copyrights, know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks, trade names, domain names and other

 

8



--------------------------------------------------------------------------------

intellectual property currently employed by them in connection with the
operation of the business as currently operated by them, and neither the Company
nor any of its subsidiaries, to the knowledge of the Company, has received any
notice of infringement of or conflict with asserted rights of others with
respect to any of the foregoing which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would reasonably be
expected to have a Material Adverse Effect.

(w)    (i) The Company and its subsidiaries use and have used any and all
software and other materials distributed under a “free,” “open source,” or
similar licensing model (including but not limited to the MIT License, Apache
License, GNU General Public License, GNU Lesser General Public License and GNU
Affero General Public License) (“Open Source Software”) in compliance with all
license terms applicable to such Open Source Software, except where the failure
to comply would not reasonably be expected to result in a Material Adverse
Effect; and (ii) to the knowledge of the Company neither the Company nor any of
its subsidiaries uses or distributes or has used or distributed any Open Source
Software in any manner that requires (A) the Company or any of its subsidiaries
to permit reverse engineering of any software code or technology owned by the
Company or any of its subsidiaries and intended to be kept as proprietary
software or (B) any software code or other technology owned by the Company or
any of its subsidiaries and intended to be kept as proprietary to be
(1) disclosed or distributed in source code form, (2) licensed for the purpose
of making derivative works or (3) redistributed at no charge, except as would
not reasonably be expected to result in a Material Adverse Effect.

(x)    Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, (i) the Company and each of its
subsidiaries have complied and are presently in compliance with all of their
internal and external privacy policies, contractual obligations relating to
privacy, data protection, or information security, and applicable laws,
statutes, judgments, orders, rules and regulations of any court or arbitrator or
other governmental or regulatory authority, in each case, relating to privacy,
data protection, and information security with respect to the collection, use,
transfer, import, export, storage, protection, disposal and disclosure by the
Company or any of its subsidiaries of personal, personally identifiable,
household or sensitive data considered “personal information” or “personal data”
under applicable laws and regulations (“Data Security Obligations”, and such
data, “Data”); (ii) the Company has not received any written notification of or
complaint regarding the non-compliance of the Company or any of its subsidiaries
with any Data Security Obligation; and (iii) there is no

 

9



--------------------------------------------------------------------------------

action, suit or proceeding by or before any court or governmental agency,
authority or body pending or threatened in writing against the Company or its
subsidiaries alleging non-compliance with any Data Security Obligation.

(y)    Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, (i) the Company and each of its
subsidiaries have taken reasonable technical and organizational measures to
protect the information technology systems and Data in their possession, or
otherwise in their administrative control, and used in connection with the
operation of the Company’s and its subsidiaries’ businesses, including
reasonable efforts to establish and maintain, and having established,
maintained, implemented and complied with, reasonable information technology,
information security, cyber security and data protection controls, policies and
procedures, including oversight, access controls, encryption, technological and
physical safeguards and business continuity/disaster recovery and security plans
that are designed to protect against and prevent breach of and unauthorized
destruction, loss, and unauthorized distribution, use, access, disablement,
misappropriation or modification of any such information technology system or
Data (“Breach”) and (ii) to the Company’s knowledge, there has been no such
Breach, and the Company and its subsidiaries have not been notified in writing
of and have no knowledge of any event or condition that would reasonably be
expected to result in, any such Breach.

(z)    No material labor dispute with the employees of the Company or any of its
subsidiaries exists, except as described in the Time of Sale Memorandum and the
Final Memorandum, or, to the knowledge of the Company, is imminent.

(aa)    The Company and its subsidiaries are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which they are engaged; neither
the Company nor any of its subsidiaries has been refused any insurance coverage
sought or applied for, other than as would not reasonably be expected to have a
Material Adverse Effect; and neither the Company nor any of its subsidiaries has
any reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect, except as described in the Time of
Sale Memorandum and the Final Memorandum.

 

10



--------------------------------------------------------------------------------

(bb)    The Company and its subsidiaries possess all certificates,
authorizations and permits issued by the appropriate U.S. federal, state, local
or non-U.S. regulatory authorities necessary to conduct their respective
businesses except such as the failure of which to obtain would not reasonably be
expected to have a Material Adverse Effect, and neither the Company nor, to the
knowledge of the Company, any of its subsidiaries has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit which, individually or in the aggregate, if the subject
of an unfavorable decision, ruling or finding, would have a Material Adverse
Effect, except as described in the Time of Sale Memorandum and the Final
Memorandum.

(cc)    The Company and each of its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that transactions
are executed in accordance with management’s general or specific authorizations;
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; access to assets is permitted only in accordance
with management’s general or specific authorization; and the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

(dd)    Each periodic report containing financial statements filed with the
Commission by the Company since June 29, 2019 pursuant to Section 13(a) of the
Exchange Act complied with the requirements of such section and the information
in such reports fairly presented, in all material respects, the financial
condition and results of operations of the Company, as of the date of each such
filing.

(ee)    Neither the Company, nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act, an “Affiliate”) of the Company has
directly, or through any person acting on its or their behalf, sold, offered for
sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) which is or will be integrated with
the sale of the Securities in a manner that would require the registration under
the Securities Act of the Securities, made any General Solicitation that is not
an Additional Written Offering Communication other than General Solicitations
listed on Schedule II hereto or those made with the prior written consent of
Morgan Stanley & Co. LLC and BofA Securities, Inc., or offered, solicited offers
to buy or sold the Securities in any manner involving a

 

11



--------------------------------------------------------------------------------

public offering within the meaning of Section 4(a)(2) of the Securities Act
(provided that no representation is made with respect to any Initial Purchaser).

(ff)    None of the Company, its Affiliates or any person acting on its or their
behalf has engaged or will engage in any directed selling efforts (within the
meaning of Regulation S) with respect to the Securities and the Company, its
Affiliates and any person acting on its or their behalf have complied and will
comply with the offering restrictions requirement of Regulation S (provided that
no representation is made with respect to any Initial Purchaser).

(gg)    Assuming the accuracy of the representations and warranties of the
Initial Purchasers contained in Section 7 hereof and their compliance with the
agreements set forth therein, it is not necessary in connection with the offer,
sale and delivery of the Securities to the Initial Purchasers in the manner
contemplated by this Agreement to register the Securities under the Securities
Act or to qualify the Indenture under the Trust Indenture Act of 1939, as
amended.

(hh)    The Securities satisfy the requirements set forth in Rule 144A(d)(3)
under the Securities Act.

(ii)    The interactive data in eXtensible Business Reporting Language included
or incorporated by reference in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum fairly presents the information called for in
all material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

2.    Agreements to Sell and Purchase. The Issuer hereby agrees to sell to the
several Initial Purchasers, and each Initial Purchaser, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, agrees, severally and not jointly, to purchase from the
Issuer the principal amount of Securities, set forth in Schedule I hereto
opposite its name at a purchase price of 99.209% of the principal amount thereof
(the “Purchase Price”), payable on the Closing Date (as defined in Section 4
hereof).

3.    Terms of Offering. You have advised the Issuer that the Initial Purchasers
will make an offering of the Securities purchased by the Initial Purchasers
hereunder as soon as practicable after this Agreement is entered into as in your
judgment is advisable.

 

12



--------------------------------------------------------------------------------

4.    Payment and Delivery. Payment for the Securities shall be made to the
Company in Federal or other funds immediately available in New York City against
delivery of such Securities for the respective accounts of the several Initial
Purchasers at 10:00 a.m., New York City time, on June 10, 2020 or at such other
time on the same or such other date, not more than five business days after the
foregoing date, as may be mutually agreed upon by the Issuer and you. The time
and date of such payment are hereinafter referred to as the “Closing Date.”

The Securities shall be in definitive form or global form, as specified by you,
and registered in such names and in such denominations as you shall request in
writing not later than one full business day prior to the Closing Date. The
Notes shall be delivered to you on the Closing Date for the respective accounts
of the several Initial Purchasers, with any transfer taxes payable in connection
with the transfer of the Securities to the Initial Purchasers duly paid, against
payment of the Purchase Price therefor plus accrued interest, if any, to the
date of payment and delivery.

5.    Conditions to the Initial Purchasers’ Obligations. The several obligations
of the Initial Purchasers to purchase and pay for the Securities on the Closing
Date are subject to the following conditions:

(a)    Subsequent to the execution and delivery of this Agreement and prior to
the Closing Date:

(i)    there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any of the securities of the Company or any of its
subsidiaries or in the rating outlook for the Company by any “nationally
recognized statistical rating organization,” as such term is defined in
Section 3(a)(62) of the Exchange Act; and

(ii)    there shall not have occurred any change, or any development involving a
prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations of Company and its subsidiaries, taken as a
whole, from that set forth in or contemplated by the Time of Sale Memorandum as
of the date of this Agreement that, in the Initial Purchasers’ judgment, is
material and adverse and that makes it, in the Initial Purchasers’ judgment,
impracticable to proceed with the offering, sale and delivery of the Securities
on the terms and in the manner contemplated in the Time of Sale Memorandum.

(b)    The Initial Purchasers shall have received on the Closing Date a
certificate, dated the Closing Date and signed by an executive officer of the
Company, to the effect set forth in Section 5(a)(i) and to the

 

13



--------------------------------------------------------------------------------

effect that, to such officer’s knowledge after due inquiry, the representations
and warranties of the Issuer and the Company contained in this Agreement that
are qualified as to materiality or material adverse effect are true and correct,
and those not so qualified are true and correct in all material respects, as of
such date; and each of the Issuer and the Company has complied in all material
respects with all of the agreements and has satisfied in all material respects
all of the conditions on its part to be performed or satisfied hereunder on or
before such date.

(c)    The Initial Purchasers shall have received on the Closing Date an opinion
of Wilson Sonsini Goodrich & Rosati, P.C., outside U.S. counsel for the Issuer
and the Company, dated the Closing Date, to the effect set forth in Exhibit B-1
and a disclosure letter of Wilson Sonsini Goodrich & Rosati, P.C., dated the
Closing Date, to the effect set forth in Exhibit B-2. Such opinion and letter
shall be rendered to the Initial Purchasers at the request of the Issuer and the
Company and shall so state therein.

(d)    The Initial Purchasers shall have received on the Closing Date an opinion
of (x) Maples and Calder, outside Cayman Islands counsel for the Issuer, dated
the Closing Date, to the effect set forth in Exhibit C, (y) Arthur Cox, outside
Irish counsel for the Company, dated the Closing Date, to the effect set forth
in Exhibit D, and (z) Katherine E. Schuelke, Senior Vice President, Chief Legal
Officer and Company Secretary, dated the Closing Date to the effect set forth in
Exhibit E.

(e)    The Initial Purchasers shall have received on the Closing Date an opinion
of Davis Polk & Wardwell LLP, U.S. counsel for the Initial Purchasers, dated the
Closing Date, and a disclosure letter of Davis Polk & Wardwell LLP, dated the
Closing Date, in form and substance satisfactory to the Initial Purchasers.

(f)    The Initial Purchasers shall have received on each of the date hereof and
the Closing Date a letter, dated the date hereof or the Closing Date, as the
case may be, in form and substance satisfactory to the Initial Purchasers, from
Ernst & Young LLP, independent registered public accounting firm, containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements and
certain financial information contained in or incorporated by reference into the
Time of Sale Memorandum and the Final Memorandum; provided that the letter
delivered on the Closing Date shall use a “cut-off date” not earlier than the
date that is three business days prior to the Closing Date.

 

14



--------------------------------------------------------------------------------

6.    Covenants of the Issuer and the Company. The Issuer and the Company,
jointly and severally, covenant with each Initial Purchaser as follows:

(a)    To furnish to you in New York City, without charge, prior to 10:00 a.m.
New York City time on the second business day next succeeding the date of this
Agreement and during the period mentioned in Section 6(d) or (e), as many copies
of the Time of Sale Memorandum, the Final Memorandum, any documents incorporated
by reference therein and any supplements and amendments thereto as you may
reasonably request.

(b)    Before amending or supplementing the Time of Sale Memorandum or the Final
Memorandum, to furnish to you a copy of each such proposed amendment or
supplement and not to use any such proposed amendment or supplement to which you
reasonably object.

(c)    To furnish to you a copy of each proposed Additional Written Offering
Communication (other than those identified on Schedule II hereto) to be prepared
by or on behalf of, used by, or referred to by the Issuer and the Company and
not to use or refer to any such proposed Additional Written Offering
Communication to which you reasonably object.

(d)    If the Time of Sale Memorandum is being used to solicit offers to buy the
Securities at a time when the Final Memorandum is not yet available to
prospective purchasers and any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Time of Sale Memorandum in
order to make the statements therein, in the light of the circumstances, not
misleading, or if, in the opinion of counsel for the Initial Purchasers, it is
necessary to amend or supplement the Time of Sale Memorandum to comply with
applicable law, forthwith to prepare and furnish, at its own expense, to the
Initial Purchasers and to any dealer upon request, either amendments or
supplements to the Time of Sale Memorandum so that the statements in the Time of
Sale Memorandum as so amended or supplemented will not, in the light of the
circumstances when delivered to a prospective purchaser, be misleading or so
that the Time of Sale Memorandum, as amended or supplemented, will comply with
applicable law.

(e)    If, during such period after the date hereof and prior to the date on
which all of the Securities shall have been sold by the Initial Purchasers, any
event shall occur or condition exist as a result of which it is necessary to
amend or supplement the Final Memorandum in order to make the statements
therein, in the light of the circumstances when the

 

15



--------------------------------------------------------------------------------

Final Memorandum is delivered to a purchaser, not misleading, or if, in the
opinion of counsel for the Initial Purchasers, it is necessary to amend or
supplement the Final Memorandum to comply with applicable law, forthwith to
prepare and furnish, at its own expense, to the Initial Purchasers, either
amendments or supplements to the Final Memorandum so that the statements in the
Final Memorandum as so amended or supplemented will not, in the light of the
circumstances when the Final Memorandum is delivered to a purchaser, be
misleading or so that the Final Memorandum, as amended or supplemented, will
comply with applicable law.

(f)    To endeavor to qualify the Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions as you shall reasonably
request provided, however, that nothing contained herein shall require the
Company or any of its subsidiaries to qualify to do business in any
jurisdiction, to execute a general consent to service of process in any state or
to subject itself to taxation in any jurisdiction in which it is otherwise not
so subject.

(g)    Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under the Transaction
Documents, including: the fees, disbursements and expenses of counsel to the
Issuer and the Company and accountants of the Issuer and the Company in
connection with the issuance and sale of the Securities and all other fees or
expenses in connection with the preparation of the Preliminary Memorandum, the
Time of Sale Memorandum, the Final Memorandum, any Additional Written Offering
Communication prepared by or on behalf of, used by, or referred to by the Issuer
and the Company and any amendments and supplements to any of the foregoing,
including all printing costs associated therewith, and the delivering of copies
thereof to the Initial Purchasers, in the quantities herein above specified, all
costs and expenses related to the transfer and delivery of the Securities to the
Initial Purchasers, including any transfer or other taxes payable thereon, the
cost of printing or producing any Blue Sky or legal investment memorandum in
connection with the offer and sale of the Securities under state securities laws
and all expenses in connection with the qualification of the Securities for
offer and sale under state securities laws as provided in Section 6(f) hereof,
including filing fees and the reasonable fees and disbursements of counsel for
the Initial Purchasers in connection with such qualification and in connection
with the Blue Sky or legal investment memorandum, provided that such fees and
disbursements shall not exceed $5,000, any fees charged by rating agencies for
the rating of the Securities, the costs and charges of the Trustee and any
transfer

 

16



--------------------------------------------------------------------------------

agent, registrar or depositary, the cost of the preparation, issuance and
delivery of the Securities, the costs and expenses of the Issuer and the Company
relating to investor presentations on any “road show” undertaken in connection
with the marketing of the offering of the Securities, including, without
limitation, expenses associated with the preparation or dissemination of any
electronic road show, expenses associated with production of road show slides
and graphics, fees and expenses of any consultants engaged in connection with
the road show presentations with the prior approval of the Issuer and the
Company, the travel and lodging expenses of the representatives and officers of
the Issuer and the Company and any such consultants, and the cost of any
aircraft chartered in connection with the road show, the document production
charges and expenses associated with printing this Agreement and all other cost
and expenses incident to the performance of the obligations of the Issuer and
the Company hereunder for which provision is not otherwise made in this Section.
It is understood, however, that except as provided in this Section, Section 8,
and the last paragraph of Section 10, the Initial Purchasers will pay all of
their costs and expenses, including fees and disbursements of their counsel,
their expenses in connection with any road show (including travel and lodging),
transfer taxes payable on resale of any of the Securities by them and any
advertising expenses connected with any offers they may make.

(h)    Neither the Company nor any of its Affiliates will sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in the Securities Act) which could be integrated with the sale of the
Securities in a manner which would require the registration under the Securities
Act of the Securities.

(i)    To furnish you with any proposed General Solicitation to be made by the
Company or on its behalf before its use, and not to make or use any proposed
General Solicitation without your prior written consent.

(j)    While any of the Securities remain “restricted securities” within the
meaning of the Securities Act, to make available, upon request, to any seller of
such Securities the information specified in Rule 144A(d)(4) under the
Securities Act, unless the Company is then subject to Section 13 or 15(d) of the
Exchange Act.

(k)    None of the Company or any of its Affiliates or any person acting on its
or their behalf (other than the Initial Purchasers, as to which no covenant is
given) will engage in any directed selling efforts (as that term is defined in
Regulation S) with respect to the Securities;

 

17



--------------------------------------------------------------------------------

and the Company and its Affiliates and each person acting on its or their behalf
(other than the Initial Purchasers, as to which no covenant is given) will
comply with the offering restrictions requirement of Regulation S.

(l)    During the period of one year after the Closing Date, the Company will
not, and will not permit any of its subsidiaries to, and it will use its
commercially reasonable efforts to not permit any of its other affiliates (as
defined in Rule 144 under the Securities Act) to resell any of the Securities
which constitute “restricted securities” under Rule 144 that have been
reacquired by any of them.

(m)    Not to take any action prohibited by Regulation M under the Exchange Act
in connection with the distribution of the Securities contemplated hereby.

(n)    The Company will deliver to each Initial Purchaser (or its agent), on the
date of execution of this Agreement, a properly completed and executed
Certification Regarding Beneficial Owners of Legal Entity Customers, together
with copies of identifying documentation, and the Company undertakes to provide
such additional supporting documentation as each Initial Purchaser may
reasonably request in connection with the verification of the foregoing
Certification.

Each of the Issuer and the Company also agree that, without the prior written
consent of Morgan Stanley & Co. LLC and BofA Securities, Inc. on behalf of the
Initial Purchasers, it will not, and the Company agrees that it will not permit
any of its subsidiaries to, during the period beginning on the date hereof and
continuing to and including the Closing Date, offer, sell, contract to sell or
otherwise dispose of any debt securities, or warrants to purchase debt
securities, of the Issuer or the Company that are substantially similar to the
Securities (other than the sale of the Securities under this Agreement).

7.    Offering of Securities; Restrictions on Transfer. Each Initial Purchaser,
severally and not jointly, represents and warrants that such Initial Purchaser
is a qualified institutional buyer as defined in Rule 144A under the Securities
Act (a “QIB”). Each Initial Purchaser, severally and not jointly, agrees with
the Issuer and the Company that it will not solicit offers for, or offer or
sell, such Securities by any General Solicitation, other than a permitted
communication listed on Schedule II hereto, or those made with the prior written
consent of the Issuer and the Company or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act and it will
sell such Securities only to, persons that it reasonably believes to be in the
case of offers inside the United States, QIBs and in the case of offers outside
the United

 

18



--------------------------------------------------------------------------------

States, to persons other than U.S. persons (“foreign purchasers,” which term
shall include dealers or other professional fiduciaries in the United States
acting on a discretionary basis for foreign beneficial owners (other than an
estate or trust)) in reliance upon Regulation S under the Securities Act that,
in each case, in purchasing such Securities are deemed to have represented and
agreed as provided in the Time of Sale Memorandum and the Final Memorandum under
the caption “Transfer Restrictions.”

(a)    Each Initial Purchaser, severally and not jointly, represents, warrants,
and agrees with respect to offers and sales outside the United States that:

(i)    such Initial Purchaser understands that no action has been or will be
taken in any jurisdiction by the Issuer and the Company that would permit a
public offering of the Securities, or possession or distribution of the
Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum or any
other offering or publicity material relating to the Securities, in any country
or jurisdiction where action for that purpose is required;

(ii)    such Initial Purchaser will comply with all applicable laws and
regulations in each jurisdiction in which it acquires, offers, sells or delivers
Securities or has in its possession or distributes the Preliminary Memorandum,
the Time of Sale Memorandum, the Final Memorandum or any such other material, in
all cases at its own expense;

(iii)    the Securities have not been registered under the Securities Act and
may not be sold within the United States or to, or for the account or benefit
of, U.S. persons except in accordance with Rule 144A or Regulation S under the
Securities Act or pursuant to another exemption from the registration
requirements of the Securities Act;

(iv)    such Initial Purchaser has offered the Securities and will offer and
sell the Securities as part of their distribution at any time and otherwise
until 40 days after the later of the commencement of the offering and the
Closing Date, only in accordance with Rule 903 of Regulation S or as otherwise
permitted in Section 7(a); accordingly, neither such Initial Purchaser, its
Affiliates nor any persons acting on its or their behalf have engaged or will
engage in any directed selling efforts (within the meaning of Regulation S) with
respect to the Securities, and any such Initial Purchaser, its Affiliates and
any such persons have complied and will comply with the offering restrictions
requirement of Regulation S;

 

19



--------------------------------------------------------------------------------

(v)    such Initial Purchaser, in relation to each Member State of the European
Economic Area and the United Kingdom (each, a “Relevant State”), has not
offered, sold or otherwise made available and will not offer, sell or otherwise
make available the Securities to any retail investor in the European Economic
Area (“EEA”) or the United Kingdom (the “UK”). For these purposes, (a) a retail
investor means a person who is one (or more) of: (i) a retail client as defined
in point (11) of Article 4(1) of Directive 2014/65/EU (as amended, “MiFID II”);
or (ii) a customer within the meaning of Directive 2016/97/EU, where that
customer would not qualify as a professional client as defined in point (10) of
Article 4(1) of MiFID II; or (iii) not a qualified investor as defined in the
Regulation (EU) 2017/1129 (the “Prospectus Regulation”) and in respect of the
United Kingdom The Prospectus (Amendment etc.) (EU Exit) Regulations 2019 (the
“UK Prospectus Regulation”); and (b) the expression “offer” includes the
communication in any form and by any means of sufficient information on the
terms of the offer and the notes to be offered so as to enable an investor to
decide to purchase or subscribe the notes. Consequently no key information
document required by Regulation (EU) No 1286/2014 (as amended, the “PRIIPs
Regulation”) for offering or selling the notes or otherwise making them
available to retail investors in the EEA or in the UK has been prepared and
therefore offering or selling the notes or otherwise making them available to
any retail investor in the EEA or in the UK may be unlawful under the PRIIPs
Regulation. This offering memorandum has been prepared on the basis that any
offer of notes in any Member State of the EEA or in the UK will be made pursuant
to an exemption under the Prospectus Regulation from the requirement to publish
a prospectus for offers of notes. This offering memorandum is not a prospectus
for the purposes of the Prospectus Regulation. References to Regulations or
Directives include, in relation to the UK, those Regulations or Directives as
they form part of UK domestic law by virtue of the European Union (Withdrawal)
Act 2018 or have been implemented in UK domestic law, as appropriate.

(vi)    such Initial Purchaser has represented and agreed (A) that it has only
communicated or caused to be communicated and will only communicate or cause to
be communicated an invitation or inducement to engage in investment activity
(within

 

20



--------------------------------------------------------------------------------

the meaning of Section 21 of the United Kingdom Financial Services and Markets
Act 2000) received by it in connection with the issue or sale of the Securities
in circumstances in which Section 21(1) of such Act is complied with or does not
apply to the Company and (B) it has complied and will comply with all applicable
provisions of such Act with respect to anything done by it in relation to any
Securities in, from or otherwise involving the United Kingdom;

(vii)    such Initial Purchaser understands that the Securities have not been
and will not be registered under the Securities and Exchange Law of Japan, and
represents that it has not offered or sold, and agrees not to offer or sell,
directly or indirectly, any Securities in Japan or for the account of any
resident thereof except pursuant to any exemption from the registration
requirements of the Securities and Exchange Law of Japan and otherwise in
compliance with applicable provisions of Japanese law; and

(viii)    such Initial Purchaser agrees that, at or prior to confirmation of
sales of the Securities, it will have sent to each distributor, dealer or person
receiving a selling concession, fee or other remuneration that purchases
Securities from it during the restricted period a confirmation or notice to
substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered and sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and the closing date, except
in either case in accordance with Regulation S (or Rule 144A if available) under
the Securities Act. Terms used above have the meaning given to them by
Regulation S.”

Terms used and not otherwise defined in this Section 7(b) have the meanings
given to them by Regulation S.

(b)    Each Initial Purchaser, severally and not jointly, agrees not to use any
Additional Written Offering Communication other than those approved by the
Company in advance in writing or those that, if

 

21



--------------------------------------------------------------------------------

this offering of Securities were registered under the Securities Act, would not
result in the Company being required to file with the Commission under Rule
433(d) such Additional Written Offering Communication as a free writing
prospectus prepared by or on behalf of such Initial Purchaser that otherwise
would not be required to be so filed by the Company, but for the action of the
Initial Purchaser.

(c)    Each Initial Purchaser has not and, severally and not jointly, agrees
that it will not enter into any contractual arrangement with any distributor
(within the meaning of Regulation S) with respect to the distribution of
Securities, provided, however, that nothing in this provision precludes the
Initial Purchasers from entering into any such contractual arrangement
(i) between and among themselves, (ii) with their respective affiliates or
(iii) with the prior written consent of the Company.

In addition to the foregoing, each Initial Purchaser acknowledges and agrees
that the Issuer and the Company and, for purposes of the opinions to be
delivered to the Initial Purchasers pursuant to Section 5 hereof, counsels for
the Issuer, the Company and the Initial Purchasers may rely upon the accuracy of
the representations and warranties of the Initial Purchasers and their
compliance with their agreements contained in this Section 7, and each Initial
Purchaser hereby consents to such reliance.

8.    Indemnity and Contribution. The Issuer and the Company agree to jointly
and severally indemnify and hold harmless each Initial Purchaser, each person,
if any, who controls any Initial Purchaser within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act, and each
affiliate of any Initial Purchaser within the meaning of Rule 405 under the
Securities Act from and against any and all losses, claims, damages and
liabilities (including, without limitation, any legal or other expenses
reasonably incurred in connection with defending or investigating any such
action or claim) caused by any untrue statement or alleged untrue statement of a
material fact contained in the Preliminary Memorandum, the Time of Sale
Memorandum, any Additional Written Offering Communication prepared by or on
behalf of, used by, or referred to by the Issuer and the Company, any General
Solicitation made by the Issuer and the Company, or the Final Memorandum or any
amendment or supplement thereto, or caused by any omission or alleged omission
to state therein a material fact necessary to make the statements therein in the
light of the circumstances under which they were made not misleading, except
insofar as such losses, claims, damages or liabilities are caused by any such
untrue statement or omission or alleged untrue statement or omission based upon
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through you expressly for use therein.

 

22



--------------------------------------------------------------------------------

(a)    Each Initial Purchaser agrees, severally and not jointly, to indemnify
and hold harmless the Issuer and the Company and their respective directors,
their respective officers and each person, if any, who controls the Issuer or
the Company within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act to the same extent as the foregoing indemnity
from the Issuer and the Company to such Initial Purchaser, but only with
reference to information relating to such Initial Purchaser furnished to the
Company in writing by such Initial Purchaser through you expressly for use in
the Preliminary Memorandum, the Time of Sale Memorandum, any Additional Written
Offering Communication prepared by or on behalf of, used by, or referred to by
the Issuer and the Company in accordance with Section 6(c), any General
Solicitation set forth in Schedule II hereto, or the Final Memorandum or any
amendment or supplement thereto.

(b)    In case any proceeding (including any governmental investigation) shall
be instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless the indemnifying party and the indemnified party
shall have mutually agreed to the retention of such counsel or the named parties
to any such proceeding (including any impleaded parties) include both the
indemnifying party and the indemnified party and representation of both parties
by the same counsel would be inappropriate due to actual or potential differing
interests between them. It is understood that the indemnifying party shall not,
in respect of the legal expenses of any indemnified party in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all such indemnified parties and that all such fees and expenses
shall be reimbursed as they are incurred. Such firm shall be designated in
writing by Morgan Stanley & Co. LLC and BofA Securities, Inc., in the case of
parties indemnified pursuant to Section 8(a), and by the Company, in the case of
parties indemnified pursuant to Section 8(b). The indemnifying party shall not
be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
from and against any loss or liability by reason of such settlement or judgment.
No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or

 

23



--------------------------------------------------------------------------------

threatened proceeding in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party, unless such settlement includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such proceeding.

(c)    To the extent the indemnification provided for in Section 8(a) or 8(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect the relative benefits received by the Issuer and the
Company on the one hand and the Initial Purchasers on the other hand from the
offering of the Securities or if the allocation provided by clause 8(d)(i) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause 8(d)(i) above but
also the relative fault of the Issuer and the Company on the one hand and of the
Initial Purchasers on the other hand in connection with the statements or
omissions that resulted in such losses, claims, damages or liabilities, as well
as any other relevant equitable considerations. The relative benefits received
by the Issuer and the Company on the one hand and the Initial Purchasers on the
other hand in connection with the offering of the Securities shall be deemed to
be in the same respective proportions as the net proceeds from the offering of
the Securities (before deducting expenses) received by the Company and the total
discounts and commissions received by the Initial Purchasers bear to the
aggregate offering price of the Securities. The relative fault of the Issuer and
the Company on the one hand and of the Initial Purchasers on the other hand
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Issuer and the
Company or by the Initial Purchasers and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Initial Purchasers’ respective obligations to
contribute pursuant to this Section 8 are several in proportion to the
respective principal amount of Securities they have purchased hereunder, and not
joint.

(d)    The Issuer and the Company and the Initial Purchasers agree that it would
not be just or equitable if contribution pursuant to this Section 8 were
determined by pro rata allocation (even if the Initial Purchasers were treated
as one entity for such purpose) or by any other method of allocation that does
not take account of the equitable considerations referred to in Section 8(d).
The amount paid or payable by an indemnified party as a result of the losses,
claims, damages and liabilities referred to in Section 8(d) shall be

 

24



--------------------------------------------------------------------------------

deemed to include, subject to the limitations set forth above, any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 8, no Initial Purchaser shall be required to
contribute any amount in excess of the amount by which the total price at which
the Securities resold by it in the initial placement of such Securities were
offered to investors exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The remedies provided for in this Section 8 are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to any indemnified party at law or in equity.

(e)    The indemnity and contribution provisions contained in this Section 8 and
the representations, warranties and other statements of the Issuer and the
Company contained in this Agreement shall remain operative and in full force and
effect regardless of any termination of this Agreement, any investigation made
by or on behalf of any Initial Purchaser, any person controlling any Initial
Purchaser or any affiliate of any Initial Purchaser or by or on behalf of the
Issuer, the Company, their officers or directors or any person controlling the
Issuer or the Company and acceptance of and payment for any of the Securities.

9.    Termination. The Initial Purchasers may terminate this Agreement by notice
given by you to the Issuer, if after the execution and delivery of this
Agreement and prior to the Closing Date trading generally shall have been
suspended or materially limited on, or by, as the case may be, any of the New
York Stock Exchange, the NYSE MKT, the NASDAQ Global Market, the Chicago Board
of Options Exchange, the Chicago Mercantile Exchange or the Chicago Board of
Trade, trading of any securities of the Company shall have been suspended on any
exchange or in any over-the-counter market, a material disruption in securities
settlement, payment or clearance services in the United States shall have
occurred, any moratorium on commercial banking activities shall have been
declared by Federal or New York State authorities or there shall have occurred
any outbreak or escalation of hostilities, or any change in financial markets or
any calamity or crisis that, in your judgment, is material and adverse and
which, singly or together with any other event specified in this clause (v),
makes it, in your judgment, impracticable or inadvisable to proceed with the
offer, sale or delivery of the Securities on the terms and in the manner
contemplated in the Time of Sale Memorandum or the Final Memorandum.

 

25



--------------------------------------------------------------------------------

10.    Effectiveness; Defaulting Initial Purchasers. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

If, on the Closing Date, any one or more of the Initial Purchasers shall fail or
refuse to purchase Securities that it or they have agreed to purchase hereunder
on such date, and the aggregate principal amount of Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase is not more than one-tenth of the aggregate principal amount of
Securities to be purchased on such date, the other Initial Purchasers shall be
obligated severally in the proportions that the principal amount of Securities
set forth opposite their respective names in Schedule I bears to the aggregate
principal amount of Securities set forth opposite the names of all such
non-defaulting Initial Purchasers, or in such other proportions as you may
specify, to purchase the Securities which such defaulting Initial Purchaser or
Initial Purchasers agreed but failed or refused to purchase on such date;
provided that in no event shall the principal amount of Securities that any
Initial Purchaser has agreed to purchase pursuant to this Agreement be increased
pursuant to this Section 10 by an amount in excess of one-ninth of such
principal amount of Securities without the written consent of such Initial
Purchaser. If, on the Closing Date any Initial Purchaser or Initial Purchasers
shall fail or refuse to purchase Securities which it or they have agreed to
purchase hereunder on such date and the aggregate principal amount of Securities
with respect to which such default occurs is more than one-tenth of the
aggregate principal amount of Securities to be purchased on such date, and
arrangements satisfactory to you and the Company for the purchase of such
Securities are not made within 36 hours after such default, this Agreement shall
terminate without liability on the part of any non-defaulting Initial Purchaser,
the Issuer or the Company. In any such case either you or the Issuer shall have
the right to postpone the Closing Date, but in no event for longer than seven
days, in order that the required changes, if any, in the Final Memorandum or in
any other documents or arrangements may be effected. Any action taken under this
paragraph shall not relieve any defaulting Initial Purchaser from liability in
respect of any default of such Initial Purchaser under this Agreement.

If this Agreement shall be terminated by the Initial Purchasers, or any of them,
because of any failure or refusal on the part of the Issuer or the Company to
comply with the terms or to fulfill any of the conditions of this Agreement, or
if for any reason the Issuer or the Company shall be unable to perform its
obligations under this Agreement, the Issuer and the Company will reimburse the
Initial Purchasers or such Initial Purchasers as have so terminated this
Agreement with respect to themselves, severally, for all out-of-pocket expenses
(including the fees and disbursements of their counsel) reasonably incurred by
such Initial Purchasers in connection with this Agreement or the offering
contemplated hereunder.

 

26



--------------------------------------------------------------------------------

11.    Entire Agreement.    This Agreement, together with any contemporaneous
written agreements and any prior written agreements (to the extent not
superseded by this Agreement) that relate to the offering of the Securities,
represents the entire agreement between the Issuer, the Company and the Initial
Purchasers with respect to the preparation of the Preliminary Memorandum, the
Time of Sale Memorandum, the Final Memorandum, the conduct of the offering of
the Securities, and the purchase and sale of the Securities.

(a)    The Issuer and the Company acknowledge that in connection with the
offering of the Securities: the Initial Purchasers have acted at arms length,
are not agents of, and owe no fiduciary duties to, the Issuer, the Company or
any other person, the Initial Purchasers owe the Issuer and the Company only
those duties and obligations set forth in this Agreement and prior written
agreements (to the extent not superseded by this Agreement) if any, and the
Initial Purchasers may have interests that differ from those of the Issuer and
the Company. The Issuer and the Company waives to the full extent permitted by
applicable law any claims it may have against the Initial Purchasers arising
from an alleged breach of fiduciary duty in connection with the offering of the
Securities.

12.    Counterparts. This Agreement may be signed in two or more counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

13.    Successors. This Agreement will inure to the benefit of and be binding
upon the parties hereto, and to the benefit of the indemnified parties referred
to in Section 8 hereof, and in each case their respective successors, and no
other person will have any right or obligation hereunder. The term “successors”
shall not include any subsequent purchaser or other purchaser of the Securities
as such from any of the Initial Purchasers merely by reason of such purchase.

14.    Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

15.    Consent to Jurisdiction; Appointment of Agent for Service of Process. The
Issuer and the Company, jointly and severally, agree that:

(a)    Any suit, action or proceeding against the Issuer or Company arising out
of or relating to this Agreement may be instituted in any state or U.S. Federal
court in the Borough of Manhattan, The City of New York, New York, and any
appellate court from any thereof, and the Issuer and the Company each
irrevocably submit to the non-exclusive jurisdiction of such courts in any suit,
action or proceeding. The Issuer and the Company each irrevocably

 

27



--------------------------------------------------------------------------------

waive, to the fullest extent permitted by law, any objection to any suit, action
or proceeding that may be brought in connection with this Agreement, including
such actions, suits or proceedings relating to securities laws of the United
States of America or any state thereof, in such courts whether on the grounds of
venue, residence or domicile or on the ground that any such suit, action or
proceeding has been brought in an inconvenient forum. The final judgment in any
such suit, action or proceeding brought in such court shall be conclusive and
binding upon the Issuer or the Company and may be enforced in any court to the
jurisdiction of which the Issuer or the Company is subject by a suit upon such
judgment; provided that service of process is effected upon the Issuer or the
Company in the manner provided by this Section 15.

(b)    The Issuer and the Company each hereby appoint Seagate Technology (US)
Holdings, Inc., as its authorized agent (the “Authorized Agent”), upon whom
process may be served in any suit, action or proceeding arising out of or
relating to this Agreement or the transactions contemplated herein which may be
instituted in any state or U.S. Federal court in the Borough of Manhattan, The
City of New York, New York, and expressly accepts the non-exclusive jurisdiction
of any such court in respect of any such suit, action or proceeding. The
Authorized Agent hereby accepts such appointment and agrees to act as said agent
for service of process. Service of process upon the Authorized Agent shall be
deemed, in every respect, effective service of process upon the Issuer and the
Company. Notwithstanding the foregoing, any action involving the Issuer or the
Company arising out of or relating to this Agreement may be instituted in any
court of competent jurisdiction in any other jurisdiction.

(c)    Any action, suit or proceeding brought by the Issuer and/or the Company
against the Initial Purchasers arising out of or based upon this Agreement and
the transactions contemplated herein shall be brought solely in a U.S. Federal
or state court in the Borough of Manhattan, The City of New York, New York, and
the Issuer and the Company shall not initiate or seek to initiate, in any other
jurisdiction other than in such New York courts, any action, suit or proceeding
against the Initial Purchasers arising out of or based upon this Agreement and
the transactions contemplated herein. The foregoing shall apply, without
limitation, to any action seeking to obtain any injunction or declaratory
judgment against the enforcement of, or a declaratory judgment concerning, any
claim by the Initial Purchasers in respect of this Agreement and any transaction
contemplated herein, and any action challenging the enforceability of or seeking
to invalidate in any respect the submission by the Issuer and the Company
hereunder to the jurisdiction of such New York courts or the designation,
pursuant to this Section 15, of the laws of the State of New York as the law
applicable to this Agreement.

 

28



--------------------------------------------------------------------------------

(d)    The provisions of this Section 15 shall survive any termination or
cancellation of this Agreement.

16.    Judgment Currency. If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due hereunder into any currency other than
United States dollars, the parties hereto agree, to the fullest extent permitted
by law, that the rate of exchange used shall be the rate at which in accordance
with normal banking procedures the Initial Purchasers could purchase United
States dollars with such other currency in The City of New York on the business
day preceding that on which final judgment is given. The obligation of the
Issuer and the Company with respect to any sum due from it to any Initial
Purchaser or any person controlling any Initial Purchaser shall, notwithstanding
any judgment in a currency other than United States dollars, not be discharged
until the first business day following receipt by such Initial Purchaser or
controlling person of any sum in such other currency, and only to the extent
that such Initial Purchaser or controlling person may in accordance with normal
banking procedures purchase United States dollars with such other currency. If
the United States dollars so purchased are less than the sum originally due to
such Initial Purchaser or controlling person hereunder, the Issuer and the
Company, jointly and severally, agree as a separate obligation and
notwithstanding any such judgment, to indemnify such Initial Purchaser or
controlling person against such loss. If the United States dollars so purchased
are greater than the sum originally due to such Initial Purchaser or controlling
person hereunder, such Initial Purchaser or controlling person agrees to pay to
the Issuer and Company an amount equal to the excess of the dollars so purchased
over the sum originally due to such Initial Purchaser or controlling person
hereunder.

17.    Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed a part of
this Agreement.

18.    Notices. All communications hereunder shall be in writing and effective
only upon receipt and if to the Initial Purchasers shall be delivered, mailed or
sent to to Morgan Stanley & Co., LLC at 1585 Broadway, Floor 29, New York, New
York 10036, Attention: Investment Banking Division (facsimile: (212) 507-8999),
with a copy to the Legal Department and to BofA Securities, Inc. at 50
Rockefeller Plaza, NY1-050-12-02, New York, New York 10020, Attention: High
Grade Transaction Management (Facsimile: (646) 855 5958); if to the Issuer, the
Company or the Authorized Agent shall be delivered, mailed or sent to it at
47488 Kato Road, Fremont, California 94538, Attention: Katherine E. Schuelke,
Senior Vice President, Chief Legal Officer and Company Secretary.

 

29



--------------------------------------------------------------------------------

19.    Recognition of the U.S. Special Resolution Regimes. (a)In the event that
any Initial Purchaser that is a Covered Entity becomes subject to a proceeding
under a U.S. Special Resolution Regime, the transfer from such Initial Purchaser
of this Agreement, and any interest and obligation in or under this Agreement,
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if this Agreement, and any such interest and
obligation, were governed by the laws of the United States or a state of the
United State.

(b)    In the event that any Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate of such Initial Purchaser becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Initial Purchaser are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.

For purposes of this Section a “BHC Act Affiliate” has the meaning assigned to
the term “affiliate” in, and shall be interpreted in accordance with, 12 U.S.C.
§ 1841(k). “Covered Entity” means any of the following: (i) a “covered entity”
as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
252.82(b); (ii) a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 382.2(b). “Default
Right” has the meaning assigned to that term in, and shall be interpreted in
accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable. “U.S.
Special Resolution Regime” means each of (i) the Federal Deposit Insurance Act
and the regulations promulgated thereunder and (ii) Title II of the Dodd-Frank
Wall Street Reform and Consumer Protection Act and the regulations promulgated
thereunder.

 

30



--------------------------------------------------------------------------------

SEAGATE HDD CAYMAN,

     as Issuer

By:  

/s/ Walter Chang

Name:   Walter Chang Title:   Treasurer

SEAGATE TECHNOLOGY PLC,

     as Guarantor

By:  

/s/ Gianluca Romano

Name:   Gianluca Romano Title:  

Executive Vice President

and Chief Financial Officer

[Purchase Agreement Signature Page]



--------------------------------------------------------------------------------

Accepted as of the date hereof

 

MORGAN STANLEY & CO. LLC

 

Acting severally on behalf of itself and the several Initial Purchasers named in
Schedule I hereto.

 

By:Morgan Stanley & Co. LLC

 

By:  

/s/ Ian Drewe

Name:   Ian Drewe Title:   ED

[Purchase Agreement Signature Page]



--------------------------------------------------------------------------------

Accepted as of the date hereof

 

BOFA SECURITIES, INC.

 

Acting severally on behalf of itself and the several Initial Purchasers named in
Schedule I hereto.

 

By: BofA Securities, Inc.

By:  

/s/ Laurie Campbell

Name:   Laurie Campbell Title:   Managing Director

[Purchase Agreement Signature Page]



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchasers

   Principal Amount
of Notes to be
Purchased  

Morgan Stanley & Co. LLC

   $ 150,000,000  

BofA Securities, Inc.

     115,000,000  

Wells Fargo Securities, LLC

     50,000,000  

MUFG Securities Americas Inc.

     37,500,000  

Scotia Capital (USA) Inc.

     37,500,000  

BNP Paribas Securities Corp.

     25,000,000  

U.S. Bancorp Investments, Inc.

     25,000,000  

Citigroup Global Markets Inc.

     15,000,000  

DBS Bank Ltd.

     15,000,000  

ICBC Standard Bank Plc

     15,000,000  

Oversea-Chinese Banking Corporation, Limited

     15,000,000     

 

 

 

Total:

   $ 500,000,000     

 

 

 

 

I-1



--------------------------------------------------------------------------------

SCHEDULE II

Permitted Communications

Permitted Additional Written Offering Communications

1. Pricing Term Sheet dated June 3, 2020, attached as Exhibit A hereto

Permitted General Solicitations other than Permitted Additional Written Offering
Communications set forth above

None.

 

II-1



--------------------------------------------------------------------------------

EXHIBIT A

PRICING TERM SHEET

 

A-1



--------------------------------------------------------------------------------

Seagate HDD Cayman

Pricing Term Sheet

June 3, 2020

4.125% Senior Notes due 2031

This Pricing Term Sheet dated June 3, 2020 (this “Pricing Term Sheet”)
supplements the Preliminary Offering Memorandum dated June 3, 2020 of Seagate
HDD Cayman (the “Preliminary Offering Memorandum”) and supersedes the
information in the Preliminary Offering Memorandum to the extent inconsistent
with the information in the Preliminary Offering Memorandum. Capitalized terms
used herein but not defined shall have the meanings assigned to them in the
Preliminary Offering Memorandum.

 

Issuer:    Seagate HDD Cayman Guarantor:    Seagate Technology plc, a public
limited company organized under the laws of Ireland Gross Proceeds:   
$499,295,000 Trade Date:    June 3, 2020 Settlement Date*:    June 10, 2020
(T+5) Expected Ratings (Moody’s / S&P / Fitch)**:    Baa3 / BBB- / BBB-
Joint-Lead and Joint Bookrunning Managers:    Morgan Stanley & Co. LLC    BofA
Securities, Inc.    Wells Fargo Securities, LLC    MUFG Securities Americas Inc.
   Scotia Capital (USA) Inc. Co-Managers:    BNP Paribas Securities Corp.   
U.S. Bancorp Investments, Inc.    Citigroup Global Markets Inc.    DBS Bank Ltd.
   ICBC Standard Bank Plc    Oversea-Chinese Banking Corporation, Limited
Security Description:    4.125% Senior Notes due 2031 (the “2031 Notes”)
Principal Amount:    $500,000,000 Coupon:    4.125% Maturity:    January 15,
2031 Offering Price:    99.859%, plus accrued interest, if any, from June 10,
2020 Yield to Maturity:    4.141% Spread to Treasury:    +337.5 basis points
Benchmark:    0.625% UST due May 15, 2030 Benchmark Treasury Price and Yield:   
98-21 / 0.766% Interest Payment Dates:    July 15 and January 15, commencing on
January 15, 2021 Optional Redemption:    At any time prior to October 15, 2030
(three months prior to the maturity date of the 2031 Notes) (the “2031 Notes Par
Call Date”), the Issuer may redeem some or all of the 2031 Notes at a
“make-whole” redemption price. The “make-whole” redemption price will be equal
to (1) 100% of the principal amount of the 2031 Notes redeemed, plus (2) the
excess, if any, of (a) the sum of the present values of the remaining scheduled
payments of principal and interest on the 2031 Notes being redeemed (as if the
2031 Notes matured on the 2031 Notes Par Call Date), discounted to the
redemption date on a semi-annual basis (assuming a 360-day year of twelve 30-day
months) at a rate equal to the sum



--------------------------------------------------------------------------------

   of the Treasury Rate plus 50 basis points, minus accrued and unpaid interest,
if any, on the 2031 Notes being redeemed to, but excluding, the redemption date
over (b) the principal amount of the 2031 Notes being redeemed, plus (3) accrued
and unpaid interest on the 2031 Notes being redeemed, if any, to, but excluding,
the redemption date. At any time on or after October 15, 2030, the Issuer may
redeem some or all of the 2031 Notes at a redemption price equal to 100% of the
principal amount of the 2031 Notes being redeemed, plus accrued and unpaid
interest thereon, if any, to, but excluding, the redemption date. CUSIP Numbers:
   144A/Reg S:    81180W AY7 / G79456 AL6 ISIN Numbers:    144A/Reg S:   
US81180WAY75 / USG79456AL67 Denominations:    $2,000    Increments:    $1,000   

 

*

Delivery of the 2031 Notes is expected on or about June 10, 2020 which will be
the fifth business day following the date of pricing of the 2031 Notes (this
settlement cycle being referred to as “T+5”). Under Rule 15c6-1 of the Exchange
Act, trades in the secondary market generally are required to settle in two
business days, unless the parties to any such trade expressly agree otherwise.
Accordingly, purchasers who wish to trade 2031 Notes prior to the delivery of
the 2031 Notes will be required, by virtue of the fact that the 2031 Notes
initially will settle in T+5, to specify an alternate settlement cycle at the
time of any such trade to prevent a failed settlement. Purchasers of the 2031
Notes who wish to trade 2031 Notes prior to their date of delivery hereunder
should consult their own advisor.

**

Note: A securities rating is not a recommendation to buy, sell or hold
securities and may be subject to revision or withdrawal at any time.

The 2031 Notes have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the laws of any other place, and are being
offered only (1) to “qualified institutional buyers” as defined in Rule 144A
under the Securities Act and (2) outside the United States in compliance with
Regulation S under the Securities Act.

Any disclaimers or other notices that may appear below are not applicable to
this communication and should be disregarded. Such disclaimers or other notices
were automatically generated as a result of this communication being sent via
Bloomberg email or another communication system.



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF OPINION OF WILSON SONSINI GOODRICH & ROSATI, P.C.

1.    The Purchase Agreement has been duly executed and delivered by each of the
Issuer and the Guarantor in accordance with the law of the State of New York.

2.    The Indenture has been duly executed and delivered by each of the Issuer
and the Guarantor in accordance with the law of the State of New York, and the
Indenture constitutes a valid and binding obligation, enforceable against each
of the Issuer and the Guarantor in accordance with its terms.

3.    The Notes have been duly executed by the Issuer in accordance with the law
of the State of New York and when authenticated by the Trustee in accordance
with the terms of the Indenture and issued and delivered to the Initial
Purchasers against payment of the purchase price therefor specified in the
Purchase Agreement, the Notes and the Guarantee will constitute valid and
binding obligations of the Issuer and the Guarantor, respectively, enforceable
against each of the Issuer and the Guarantor, respectively, in accordance with
their terms; and are entitled to the benefits of the Indenture.

4.    The Registration Rights Agreement has been duly executed and delivered by
the Issuer and the Guarantor in accordance with the law of the State of New York
and constitutes a valid and binding obligation, enforceable against each of the
Issuer and the Guarantor in accordance with its terms.

5.    The execution and delivery by the Issuer and the Guarantor of the
Operative Documents to which each is a party, the performance by the Issuer and
the Guarantor of their respective obligations under the Purchase Agreement and
the undertaking of the covenants set forth in the Operative Documents to which
each is a party, and the issuance and sale of the Securities or the consummation
of any other of the transactions contemplated thereby do not violate or, with
respect to clause (B) of this paragraph, constitute a default under, (A) any
provision of any federal or New York state law, rule or regulation known to us
to be customarily applicable to transactions of the nature contemplated by the
Purchase Agreement; or (B) any Reviewed Agreement.

6.    No consent, approval, authorization of, or designation, declaration or
filing with, any governmental authority on the part of the Issuer or the
Guarantor is required for the valid execution and delivery of the Purchase
Agreement or the consummation of the transactions contemplated thereby or by the
Indenture or the Registration Rights Agreement, or the offer, sale or issuance



--------------------------------------------------------------------------------

of the Securities, except as may be expressly contemplated by the Purchase
Agreement, the Indenture, the Registration Rights Agreement or the Securities
and such consents, approvals, authorizations, designations, declarations or
filings as may be required under state securities or Blue Sky laws in connection
with the purchase and distribution of the Securities by the Initial Purchasers.

7.    The statements set forth in the Disclosure Package and the Final Offering
Memorandum under the caption “Description of Notes”, insofar as such statements
purport to constitute a summary of the terms of the Indenture and the
Securities, fairly and accurately summarize the matters referred to therein in
all material respects.

8.    The statements set forth in the Disclosure Package and the Final Offering
Memorandum under the caption “United States Federal Income Tax Considerations”,
insofar as such statements purport to constitute a summary of the United States
federal tax laws referred to therein or legal conclusions with respect thereto,
fairly and accurately summarize the matters referred to therein in all material
respects.

9.    The Issuer and the Guarantor are not and, immediately after giving effect
to the offering and sale of the Notes to be sold by the Issuer and the
application of the proceeds thereof as described in the Disclosure Package and
the Final Offering Memorandum, will not be required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940.

10.    No registration of the Securities under the Act and no qualification of
an indenture under the Trust Indenture Act with respect thereto, is required for
the offer, sale and delivery of the Securities by the Issuer and the Guarantor
to the Initial Purchasers pursuant to the Purchase Agreement and the initial
resale of the Securities by the Initial Purchasers in the manner contemplated by
the Purchase Agreement and the Final Offering Memorandum (it being understood
that no opinion is expressed as to any subsequent resale of the Securities).



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF DISCLOSURE LETTER OF

WILSON SONSINI GOODRICH & ROSATI, P.C.

In the course of such participation, review and discussion no facts have come to
our attention that have caused us to believe that:

(i)    the Pricing Disclosure Package, as of [●] p.m. New York time on June [●],
2020, contained an untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, or

(ii)    the Final Offering Memorandum, as of its issue date or as of the date
hereof, contained or contains an untrue statement of a material fact or omitted
or omits to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF OPINION OF MAPLES AND CALDER

 

1

Opinions

Based upon, and subject to, the foregoing assumptions and the qualifications set
out below, and having regard to such legal considerations as we deem relevant,
we are of the opinion that:

 

1.1

The Issuer has been duly incorporated as an exempted company with limited
liability and is validly existing and in good standing with the Registrar of
Companies under the laws of the Cayman Islands.

 

1.2

The Issuer has all requisite power and authority under the Memorandum and
Articles of Association to enter into, execute and perform its obligations under
the Transaction Documents and the Notes.

 

1.3

The execution and delivery of the Transaction Documents do not, and the issue
and offer of the Notes by the Company and the performance by the Issuer of its
obligations thereunder will not, conflict with or result in a breach of any of
the terms or provisions of the Memorandum and Articles, or any law, public rule
or regulation applicable to the Issuer currently in force in the Cayman Islands.

 

1.4

The execution, delivery and performance of the Transaction Documents have been
authorised by and on behalf of the Issuer and, assuming the Transaction
Documents have been executed and unconditionally delivered by a duly authorised
signatory of the Issuer the Transaction Documents, have been duly executed and
delivered on behalf of the Issuer, and constitute the legal, valid and binding
obligations of the Issuer enforceable in accordance with their terms.

 

1.5

The Notes have been duly authorised by the Issuer and when the Notes are signed
in facsimile or manually by an authorised signatory of the Issuer and, when,
authenticated in the manner set forth in the Indenture and delivered against due
payment, the conditions relating to the issuance of the Notes contained in the
Indenture have been satisfied and when appropriate entries are made in the
securities register in respect of the Notes, the Notes will be duly executed,
issued and delivered and the Notes will constitute the legal, valid and binding
obligations of the Issuer enforceable in accordance with their respective terms.

 

C-3



--------------------------------------------------------------------------------

1.6

No authorisations, consents, approvals, licences, validations or exemptions are
required by law from any governmental authorities or agencies or other official
bodies in the Cayman Islands in connection with:

 

  (a)

the creation, execution or delivery of the Transaction Documents and the Notes
by the Issuer;

 

  (b)

subject to the payment of the appropriate stamp duty, enforcement of the
Transaction Documents and the Notes against the Issuer; or

 

  (c)

the performance by the Issuer of its obligations under any of the Transaction
Documents, and the Notes.

 

1.7

Except as set forth in the qualification at paragraph 4.3 below, no stamp
duties, taxes, fees or charges are payable (either by direct assessment or
withholding) to the government or other taxing authority in the Cayman Islands
under the laws of the Cayman Islands in respect of:

 

  (a)

the creation, offering, issue or delivery of the Notes;

 

  (b)

the execution or delivery of the Transaction Documents and the Notes;

 

  (c)

the enforcement or admissibility in evidence of the Transaction Documents and
the Notes;

 

  (d)

payments made under, or pursuant to, the Transaction Documents and the Notes; or

 

  (e)

gains derived from the disposal of the Notes.

The Cayman Islands currently have no form of income, corporate or capital gains
tax and no estate duty, inheritance tax or gift tax.

 

C-4



--------------------------------------------------------------------------------

1.8

The courts of the Cayman Islands will observe and give effect to the choice of
the Relevant Law as the governing law of the Transaction Documents and the
Notes.

 

1.9

Based solely on our search of the Register of Writs and Other Originating
Process (together, the “Court Register”) maintained by the Clerk of the Court of
the Grand Court of the Cayman Islands from the date of incorporation of the
Issuer to the close of business (Cayman Islands time) on [●] June 2020 (the
“Litigation Search”), the Court Register disclosed no writ, originating summons,
originating motion, petition (including any winding up petition), counterclaim
nor third party notice (“Originating Process”) nor any amended Originating
Process pending before the Grand Court of the Cayman Islands, in which the
Issuer is identified as a defendant or respondent.

 

1.10

Although there is no statutory enforcement in the Cayman Islands of judgments
obtained in the Relevant Jurisdiction, a judgment obtained in such jurisdiction
will be recognised and enforced in the courts of the Cayman Islands at common
law, without any re-examination of the merits of the underlying dispute, by an
action commenced on the foreign judgment debt in the Grand Court of the Cayman
Islands, provided such judgment:

 

  (a)

is given by a foreign court of competent jurisdiction;

 

  (b)

imposes on the judgment debtor a liability to pay a liquidated sum for which the
judgment has been given;

 

  (c)

is final;

 

  (d)

is not in respect of taxes, a fine or a penalty; and

 

  (e)

was not obtained in a manner and is not of a kind the enforcement of which is
contrary to natural justice or the public policy of the Cayman Islands.

 

1.11

It is not necessary to ensure the legality, validity, enforceability or
admissibility in evidence of the Transaction Documents or the Notes that any
document be filed, recorded or enrolled with any governmental authority or
agency or any official body in the Cayman Islands.

 

C-5



--------------------------------------------------------------------------------

1.12

The Issuer is free to acquire, sell and hold foreign currencies and to issue
securities and obligations denominated in a foreign currency under the laws of
the Cayman Islands. The Cayman Islands currently have no foreign exchange
control laws or regulations.

 

1.13

None of the parties to the Transaction Documents (other than the Issuer) or the
holders of Notes is or will be treated as resident, domiciled or carrying on or
transacting business in the Cayman Islands solely by reason of the negotiation,
preparation or execution of the Transaction Documents and the Notes.

 

1.14

The submission by the Issuer under the Transaction Documents and the Notes to
the non-exclusive jurisdiction of the Relevant Jurisdiction is legal, valid and
binding on the Issuer assuming that the same is true under the governing law of
the Transaction Documents and the Notes and under the laws, rules and procedures
applying in Relevant Jurisdiction.

 

1.15

The Issuer is not entitled to any immunity under the laws of the Cayman Islands
whether characterised as sovereign immunity or otherwise for any legal
proceedings in the Cayman Islands to enforce or to collect upon the Transaction
Documents or the Notes (including, without limitation, immunity from service of
process, immunity from jurisdiction prior to entry of judgment or from
attachment in aid of execution upon a judgment in respect of itself or its
property).

 

1.16

None of the parties to the Transaction Documents (other than the Issuer) is
required to be licensed, qualified or otherwise entitled to carry on business in
the Cayman Islands in order to enforce its rights under, or by reason of the
execution or delivery and performance (outside of the Cayman Islands) of, any of
the Transaction Documents to which it is a party.

 

1.17

There is no applicable money or interest limitation law in the Cayman Islands
which may restrict the recovery of any amount expressed to be payable under or
in connection with the Notes.

 

C-6



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF OPINION OF ARTHUR COX

 

1.

Opinion

Subject to the assumptions and qualifications set out in this Opinion, we are of
the opinion that:

Capacity, Authority and Status

 

  1.1

The Company is a public limited company and is duly incorporated and validly
existing under the laws of Ireland.

 

  1.2

The Company has the necessary corporate power and authority under its
Constitution to execute and deliver any and all of the Transaction Documents and
to perform its obligations thereunder in accordance with the terms thereof.

 

  1.3

The entry into the Transaction Documents by the Company and the performance of
its obligations thereunder does not contravene:

 

  (a)

any law of Ireland applicable to the Company; or

 

  (b)

the Company’s Constitution.

 

  1.4

All necessary corporate action required on the part of the Company to authorise
the execution and delivery of the Transaction Documents and the performance by
the Company of its obligations thereunder has been duly taken and the
Transaction Documents have been duly executed by the Company.

 

  1.5

No consent, authorisation, licence or approval or other action from any Irish
governmental or public body or public authority and no registration, filing or
recording of any of the Transaction Documents or any instrument relating thereto
in any Irish public office, governmental authority or regulatory body is
necessary under the laws of Ireland to ensure the validity and enforceability of
the Transaction Documents against the Company or is required in connection with
the execution and delivery of the Transaction Documents and performance by the
Company of the Transaction Documents.

 

D-1



--------------------------------------------------------------------------------

  1.6

The Company does not have any immunity from the jurisdiction of any court or
from any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) under the laws
of Ireland.

 

  1.7

Based only on the Corporate Certificate and the Searches, the Company has not
taken any corporate action for its winding up, dissolution, court protection or
reorganisation or for the appointment of an examiner, liquidator, trustee or
similar officer in respect of the Company or any or all of its assets. No other
party has taken any action or commenced any proceedings for the winding up,
dissolution, court protection or reorganisation of the Company or for the
appointment of a receiver, liquidator, examiner, trustee or similar officer in
respect of the Company or any or all of the Company’s assets, revenues or
undertakings.

No Licences required

 

  1.8

It is not necessary that the Trustee or any of the Initial Purchasers be
licensed, qualified or otherwise entitled to carry on business in Ireland to
enable them to execute the Transaction Documents to which they are a party and
perform their obligations under the Transaction Documents to which they are a
party.

Taxes

 

  1.9

The Company should not be required to make any deduction or withholding for or
on account of Irish income tax from payments pursuant to the Guarantee (as
defined in Schedule 1).

 

  1.10

Under the laws of Ireland there is no stamp duty or similar charges or duties
payable in Ireland in relation to the Transaction Documents.

 

  1.11

The statements in the Time of Sale Memorandum and the Final Memorandum entitled
“Ireland Tax Considerations” are correct as to legal matters in all material
aspects in so far as they summarise the laws of Ireland relating to tax.

 

  1.12

Neither the Trustee nor any of the Initial Purchasers is or will be deemed to be
resident, domiciled or carrying on business in Ireland solely by reason of
entering into the Transaction Documents.

 

D-2



--------------------------------------------------------------------------------

Interest

 

  1.13

There is no interest limitation law in Ireland which would apply to the Company
and which would restrict the recovery of any amount expressed to be payable
under or in connection with the Notes or the Guarantee (each as defined in
Schedule 1) by the Company.

Governing law and jurisdiction

 

  1.14

In any proceedings taken in Ireland for the enforcement of the Transaction
Documents, the choice of the laws of the State of New York as the governing law
of any of the Transaction Documents will be recognised by the courts of Ireland
pursuant to Article 3 of the Rome I Regulation (EC) No. 593/2008 of the European
Parliament and of the Council of 17 June 2008 on the law applicable to
contractual obligations (the “Rome I Regulation”) with respect to matters
falling within the scope of the Rome I Regulation.

 

  1.15

Council Regulation (EC) No 864/2007 of 11 July 2007 on the law applicable to
non-contractual obligations (the “Rome II Regulation”) has force of law in
Ireland. The incorporation of the laws of the State of New York as the governing
law of non-contractual obligations arising out of the Transaction Documents is,
in each case, in respect of non-contractual obligations which are within the
scope of the Rome II Regulation, valid in accordance with Article 14(1) of the
Rome II Regulation and, accordingly, the laws of the State of New York will be
applied by the courts of Ireland if any claim to enforce such non-contractual
obligations against the Company comes under their jurisdiction.

 

  1.16

The courts of Ireland will enforce the submission by the Company to the
jurisdiction of any State or U.S. Federal Court in the Borough of Manhattan, The
City of New York, New York to the extent so submitted and a judgment of any such
court will be enforced by the courts of Ireland if the following general
requirements are met:

 

  (a)

the foreign judgment is for a definite sum;

 

  (b)

the foreign court must have had jurisdiction in relation to the particular
defendant according to Irish conflict of law rules (the submission to
jurisdiction by the defendant would satisfy this rule); and

 

D-3



--------------------------------------------------------------------------------

  (c)

the foreign judgment must be final and conclusive and the decree must be final
and unalterable in the court which pronounces it. A judgment can be final and
conclusive even if it is subject to appeal or even if an appeal is pending.
Where however, the effect of lodging an appeal under the applicable law is to
stay execution of the judgment, it is possible that, in the meantime, the
judgment should not be actionable in Ireland. It remains to be determined
whether final judgment given in default of appearance is final and conclusive.

Agent for Service of Process

 

  1.17

The appointment of Seagate Technology (US) Holdings, Inc. as agent for service
of process in any suit or proceeding based on or arising under any of the
Transaction Documents would be recognised by the courts of Ireland.

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF OPINION OF KATHERINE E. SCHUELKE

To my knowledge there are no pending or threatened actions, suits or proceedings
against or affecting the Company or any of its subsidiaries or any of their
respective properties other than proceedings fairly summarized in all material
respects in the Time of Sale Memorandum and proceedings which are not likely to
have a material adverse effect on the Company and its subsidiaries, taken as a
whole, or on the power or ability of the Company to perform its obligations
under the Purchase Agreement, the Indenture, the Registration Rights Agreement
or the Securities or to consummate the transactions contemplated by the Time of
Sale Memorandum.

 

E-1